UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 22, 2011 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-3164 Alabama Power Company (An Alabama Corporation) 600 North 18th Street Birmingham, Alabama 35291 (205) 257-1000 63-0004250 The name and address of the registrant have not changed since the last report. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On April 22, 2011, the Board of Directors of Alabama Power Company (the "Company") amended the Company's By-Laws (the "Amended Bylaws"). The Amended By-Laws changed the eligibility requirements for directors. The Amended By-Laws provide that the eligibility requirements for re-election related to changes to business or professional organization, occupation or executive position and principal residence will be evaluated asof when the director was most recently elected instead of when thedirector was first elected.Additionally, certain references to the Alabama Code in Article IV, Section 14 were updated to reflect revisions to the Alabama Business Corporation Law. The Amended By-Laws became effective on April 22, 2011. The paragraph above contains only a summary description of the Amended By-Laws and is qualified in its entirety by reference to the full text of the Amended By-Laws, which is attached as Exhibit 3.1 hereto and incorporated herein by reference. Item 5.07.Submission of Matters to a Vote of Security Holders. The Company held its annual meeting of common shareholders and preferred shareholders on April 22, 2011.At such meeting, the Board of Directors was reelected in its entirety.The Company did not solicit proxies with respect to this meeting. Item 9.01.Financial Statements and Exhibits. (d)Exhibits By-Laws of the Company, as amended effective April 22, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April26, 2011 ALABAMA POWER COMPANY By/s/Melissa K. Caen` Melissa K. Caen Assistant Secretary
